124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Henry L. IVY, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 96-3567WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  Aug. 7, 1997.Decided:  Aug. 18, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Henry L. Ivy, Jr., appeals the district court's order denying Ivy's motion to vacate and correct his sentence, brought under former Federal Rule of Criminal Procedure 35(a).  Having carefully reviewed the record and the parties' briefs, we conclude the district court did not abuse its discretion in denying relief.  We thus affirm.  See 8th Cir.  R. 47B.